Citation Nr: 0521332	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-09 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a bladder 
disability, claimed as secondary to nicotine dependence.  

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for a lung disability, 
to include as secondary to nicotine dependence.

4.  Entitlement to service connection for a cardiovascular 
disability, to include hypertension, claimed as secondary to 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952 and from July 1953 to August 1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision in which the RO denied service connection for 
nicotine dependence, as well as for a respiratory disorder, 
for hypertension, and for a bladder disability, each claimed 
as secondary to nicotine dependence.  The veteran filed a 
notice of disagreement (NOD) in February 2000 and the RO 
issued a statement of the case (SOC) in April 2000.  The 
veteran filed a substantive appeal in May 2000.

In June 2000, the veteran testified during a hearing before 
RO personnel; a a copy of the  transcript of that hearing is 
of record.

In May 2000 and July 2002, the veteran requested Board 
hearing at the RO (Travel Board hearing); he t later withdrew 
his requests in February 2003.  

In March 2003, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development, pursuant to the version of 38 
C.F.R. § 19.9(a)(2) (2002) and Board procedures then in 
effect.  

Following the Federal Circuit's decision in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated the 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO), 
in October 2003, the Board remanded these matters to the RO,  
for consideration of the claims in light of the additional 
evidence received and for additional development.  After 
completion of the additionally requested development, the RO 
considered all of the newly received evidence, and continued 
the denial of each claim on appeal (as reflected in a 
November 2004 supplemental SOC (SSOC)).

The Board decision on the claim for service connection for a 
bladder disability, as secondary to nicotine dependence, is 
set forth below.  The claim for service connection for 
nicotine dependence, and the claims for service connection 
for a respiratory disability and heart disability, to include 
hypertension, each as secondary to nicotine dependence, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
August 2004, the veteran filed a claim for a TDIU.  As the RO 
has not adjudicated this issue, it is not properly before the 
Board; hence, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate of the claim for secondary service connection for 
a bladder disability has been accomplished. 

2.  The medical evidence pertaining to the claim for service 
connection for bladder disability indicates that the veteran 
had a cancerous tumor in his bladder, which was removed in 
1984 (prior to the filing of his claim), and the medical 
evidence since that time reflects no metastasis or recurrence 
of the tumor.

CONCLUSION OF LAW

The criteria for a grant of service connection for a bladder 
disability, as secondary to nicotine dependence, are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection for a bladder disability has been 
accomplished.  

Through the April 2000 SOC, November 2001, May 2002, and 
November 2004 supplemental statements of the case (SSOC), and 
the RO's letters of November 1999, August 2000, February 
2001, September 2001, June 2003, March 2004, and September 
2004, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim. 

The Board also finds that the notice letters of November 
1999, August 2000, February 2001, September 2001, June 2003, 
March 2004, and September 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
informed him that he could submit statements from individuals 
who had knowledge of his disability and that he was 
ultimately responsible for submitting evidence to support his 
claim.  The letters also requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wished the RO obtain medical records and consider 
evidence.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, the first 
three requirements have been met in the instant case.  With 
respect to the fourth requirement, it does not appear that 
the veteran has been given explicit notice regarding the need 
to submit all pertinent evidence in his possession; however, 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  As he was informed of the evidence needed to support 
his claim, it is reasonable to expect that he would submit 
any such evidence identified by the RO that was in his 
possession.  Moreover, the veteran indicated in December 2004 
that he had no additional evidence to submit.  As such, the 
Board finds that, as regards the claim being decided herein, 
all four content of notice requirements have essentially been 
met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  

In the present case, the documents meeting the VCAA's notice 
requirements were provided before and after the rating action 
on appeal; however, the Board finds that any lack of pre-
adjudication notice in this case has not prejudiced the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, pertinent to the 
issue herein decided, the delay in issuing the section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and re-adjudicated after 
notice was provided.

As noted above, the RO issued the April 2000 SOC, and 
November 2001, May 2002, and November 2004 SSOCs explaining 
what was needed to substantiate the veteran's claim and the 
veteran was thereafter afforded the opportunity to respond.  
Although they did not specifically make reference to the 
VCAA, the RO letters of November 1999, August 2000, February 
2001, September 2001, and June 2004 comply with some of its 
requirements.  Moreover, the RO notified the veteran of the 
VCAA duties to notify and assist in its letter of April 2004.  
To the extent possible, medical records identified by the 
veteran were obtained.  

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim currently under consideration.  Private medical records 
and VA Medical Center (VAMC) medical records have been 
associated with the claims file.  In addition, the veteran 
was afforded medical examinations and testified during an RO 
hearing; the reports of examinations and hearing transcript 
are of record.  .  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  
Notably, in December 2004, the veteran indicated that he had 
no additional evidence to submit.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for a 
bladder disability, as secondary to nicotine dependence.

II. Background

Private medical records from J. C. Kassis, M.D., indicate 
that the veteran was initially seen in January 1994 with 
complaints of post-void dribbling, nocturia, and urgency.  
When the symptoms did not improve with antibiotics, he was 
hospitalized in February 1984.  During a surgical procedure, 
and a small bladder tumor was discovered and removed.  The 
final pathology report revealed transitional cell carcinoma 
grade I to II.  An abdominal pelvic CT scan showed no 
evidence of metastasis.  

Both VAMC and private medical records, which collectively 
span from 1984 to May 2003, indicate annual follow-up 
examinations.  These records reflect that there has been no 
recurrence of a bladder tumor.  

During his June 2000 RO hearing, the veteran testified that 
he began smoking regularly while in the service and continued 
to smoke until he was diagnosed with bladder cancer.  He 
indicated that, after he was diagnosed, a nurse told him that 
he had the type of cancer that was due to smoking.  

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131;       38 C.F.R. 
§ 3.303.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although an appellate decision has not been made regarding 
service connection for the primary disability of nicotine 
dependence, in a situation such as this, when the medical 
evidence does not establish that the veteran has the 
disability for which he seeks compensation (i.e. a bladder 
disability), the Board need not consider when a relationship 
exists between the claimed disability and the primary 
disability.  As indicated below, the Board finds that, in 
this case, service connection for a bladder disability is 
precluded, on any basis, because the first essential 
requirement for a grant of service connection-competent 
evidence of the claimed disability-is not met.  

There is no competent medical evidence to establish that the 
veteran currently suffers, or has, at any time pertinent to 
the appeal, suffered from a bladder disability, claimed as 
bladder cancer.  On the contrary, the record reflects that 
the veteran had a tumor removed from his bladder in 1984 that 
was later shown to be cancerous.  Annual examinations since 
that time have consistently shown that there has  been no 
recurrence of the cancer.  The most recent examination 
confirming that there has been no recurrence was in November 
2002.  

Aside from the bladder cancer diagnosed in 1984, medical 
records associated with the claims file contain no diagnosis 
of any bladder disability.  Notably, neither the veteran nor 
his representative has presented evidence or alluded to the 
existence of any medical evidence current bladder disability; 
their comments and arguments have been limited to the cancer 
that was found and removed in 1984.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Here, given the medical evidence 
indicating that the veteran does not have bladder cancer or 
any other bladder disability and, in the absence of any 
contrary evidence, there can be no valid claim for a bladder 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the assertions advanced by the 
veteran in connection with this claim on appeal.  However, as 
a layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
(persuasive) opinion  a medical matter, such as whether he, 
in fact, currently suffers from a bladder disability, to 
include bladder cancer.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, where, as 
here, the claim turns on a medical matter, medical evidence, 
not lay assertions, is needed to establish the claim.  

For the foregoing reasons, the claim for service connection 
for a bladder disability, as secondary to nicotine 
dependence, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the 
doubt doctrine.  However, as the competent medical evidence 
simply does not support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bladder disability, claimed as 
secondary to nicotine dependence, is denied.

REMAND

Unfortunately, the Board finds that further remand of the 
remaining issues of service connection for nicotine 
dependence, and for service connection for a respiratory 
disability and heart disability, to include hypertension, 
each claimed as secondary to nicotine dependence is 
warranted, even though such action will, regrettably, further 
delay an appellate decision on these claims.  

The veteran contends, in part, that remaining disabilities 
for which service connection is sought are due nicotine 
dependence that began in service.  His dependence continued 
after service until he stopped smoking in 1984, due to health 
reasons.  The Board points out that his claims were filed in 
October 1993, before VA promulgated 38 C.F.R. § 3.300 (2004) 
(which, for claims filed after June 9, 1998, precludes a 
grant of service connection for disabilities on the basis of 
injury or disease attributable to the veteran's use of 
tobacco products during service).  

Pertinent to claims filed prior to June 9, 1998, the Under 
Secretary for Health for VA previously concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the opinion stated that 
the determination of whether a veteran is dependent on 
nicotine is a medical issue.  It noted that the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used:

	(a) dysphoric or depressed mood;  
	(b) insomnia;  
	(c) irritability, frustration, or anger;  
	(d) anxiety;  
	(e) difficulty concentrating;  
	(f) restlessness;  
	(g) decreased heart rate; or  
(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or 
avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.

Id. at 181, 243-45.

In a precedent opinion, VA General Counsel has provided that 
in a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated.  VAOPGCPREC 19-97.

In summary, the precedential opinions of the VA General 
Counsel provide that in determining whether secondary service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service (for claims file prior to June 
9, 1998), in addition to the question of whether nicotine 
dependence may be considered a disease for purposes of VA 
benefits (which as indicated above, was decided in an opinion 
by VA's Under Secretary for Health), the questions for 
consideration are  whether the veteran acquired nicotine 
dependence in service, and whether that nicotine dependence 
may be considered the proximate cause of disability or death 
resulting from the veteran's use of tobacco products. 

Bearing in mind the above, the Board notes that the veteran 
underwent VA examinations in March and September 2004, to 
obtain answers to the medical questions noted above.  
However, a review of the corresponding reports reveals that 
not all of the questions posed were addressed.  The 
psychiatric examiner was asked whether it was at least as 
likely as not that the veteran acquired nicotine dependence 
during active military service.  While the examiner 
acknowledged that this was the question he was to address, he 
also was under the erroneous impression  that the veteran was 
service-connected for post-traumatic stress disorder (PTSD) 
and that he was to evaluate that disability.  Thus, in the 
end, the examiner opined that the veteran's nicotine 
dependence was secondary to PTSD.  The Board emphasizes that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As the psychiatric opinion 
obtained clearly does not address the question posed, the the 
RO should return claims file to the prior examiner for an 
addendum.  The RO should schedule the veteran for an 
examination only if such examination is unavoidable (i.e., 
the prior examiner is unavailable, or is unable to provide 
the requested opinion without examining the veteran).

As for the respiratory examination, the examiner was 
instructed to provide an opinion for each diagnosed 
respiratory/pulmonary disability, to include chronic 
obstructive respiratory disease (COPD), whether it was at 
least as likely as not related to symptoms of emphysema noted 
on a January 1964 service x-ray report or any nicotine 
dependence that the VA psychiatrist had determined was 
acquired in service.  As indicated above, the psychiatric did 
not address the question of whether nicotine dependence was 
acquired in service.  The respiratory examiner offered that 
"certainly COPD can be caused from cigarette smoking" but 
did not link any current COPD suffered by this veteran to 
service or mention the January 1964 x-ray report.

The Board also notes that the diagnosis of COPD is unclear.  
In the first part of the report, the examiner indicates that 
the veteran reported treatment by Dr. Angotti for respiratory 
disorders, but that he or she could find no records from Dr. 
Angotti that justified a diagnosis for respiratory problems.  
In addition, the claims file, as a whole, contained no 
definite diagnosis of lung problems.  Chest x-rays revealed 
findings associated with COPD without evidence of an acute 
pulmonary process.  A pulmonary function test revealed severe 
airflow obstruction.  While the examiner diagnosed COPD, 
directly following this, he or she indicated that the veteran 
was encouraged to send any records from Dr. Angotti that 
would document this.  This comments suggests that the 
diagnosis was by history only.  Although the physician's name 
was not included on the examination report, the claims file 
should be returned to the examining physician, if possible, 
for an addendum that would answer the question posed and 
clarify the diagnosis.  The RO should schedule the veteran 
for an examination only if such examination is unavoidable 
(i.e., the prior examiner is unavailable, or is unable to 
provide the requested opinion without examining the 
veteran)..  

The Board also finds that, if it is determined that the 
veteran acquired a nicotine dependence in service, a 
cardiology examination and opinion as to whether the veteran 
has any cardiovascular disability, to include hypertension, 
that is related to nicotine dependence in service, is needed 
to resolve that claim for service connection.  The veteran's 
heart disability has been well documented in the claims file 
and he has been diagnosed with coronary artery disease and 
hypertension.  Private medical records dated in September 
1998 indicate the veteran has a number of risk factors for 
coronary heart disease that include his history of smoking.  
Thus, a medical opinion on the relationship, if any, between 
any such in-service nicotine dependence and current 
cardiovascular disability would be helpful in resolving that 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2004).  

Hence, the RO should obtain supplemental medical opinions 
and/or arrange for the veteran to undergo appropriate 
examination(s) as indicated above.  The veteran is hereby 
advised thatfailure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to obtaining any supplemental opinions, or arranging 
for the veteran to undergo any further examination(s), the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701 , 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
notice to the veteran should invite him to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans  
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claims for 
service connection.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
forward the claims file to Dr. Chan, and 
then physician that conducted the 
September 2004, for each physician to 
review the claims file, and to provide an 
addendum to the prior report.     Each 
opinion offered should be accompanied by 
the complete rationale for opinion 
provided, in a printed (typewritten) 
report.

First, Dr. Chan should offer a 
supplemental opinion addressing  whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran acquired a 
nicotine dependence in service-or, in 
other words, whether his in-service 
nicotine use represented the onset of 
nicotine dependence within the definition 
as set forth in DSM-IV.

Next, the examiner that conducted the 
September 2004 respiratory examination 
should clarify whether the diagnosis of 
COPD was based on history or if there is 
evidence of a current disability.  
Thereafter, he or she should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is (a) medically related to 
symptoms of emphysema noted on a January 
1964 x-ray report; or (b) the result of 
any nicotine dependence that the VA 
psychiatrist has determined was acquired 
in service, (as opposed to post-service 
dependence).

As indicated above, the RO should arrange 
for the veteran to undergo VA psychiatric 
and/or respiratory/pulmonary 
examination(s) only if such 
examination(s) is/are unavoidable (i.e., 
either prior examiner is unavailable, or 
is unable to provide the requested 
opinion without examining the veteran).  

4.  As appropriate, the RO should arrange 
for the veteran to undergo, VA 
psychiatric, respiratory/pulmonary, 
and/or cardiology examination(s), by (a) 
physician(s), at an appropriate VA 
medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician(s) designated to examine the 
veteran, and the report of each  
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each examiner should set for all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

If psychiatric examination is 
appropriate, the psychiatrist should 
first evaluate the veteran and render an 
opinion, consistent with sound 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran acquired a nicotine dependence in 
service-in other words, whether his in-
service nicotine use represented the 
onset of nicotine dependence within the 
definition as set forth in DSM-IV.  

If a respiratory/pulmonary examination is 
appropriate, after a psychiatric 
supplemental opinion or examination 
report is associated with the claims 
filethe examiner should specify whether 
the veteran currently suffers from COPD; 
if so, he or she should offer an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is (a) 
medically related to symptoms of 
emphysema noted on a January 1964 x-ray 
report; or (b) the result any nicotine 
dependence that the VA psychiatrist has 
determined was acquired in service (as 
opposed to post-service dependence).  

If cardiology examination is appropriate 
(i.e., a VA psychiatrist has concluded 
that the veteran acquired a nicotine 
dependence in service) such physician 
should examine the veteran after 
supplemental medical opinions and/or any 
report(s) of psychiatric and 
pulmonary/respiratory examination are 
associated with the claims file.  The 
cardiologist should offer an opinion 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any current 
cardiovascular disability, to include 
hypertension, is medically related to 
nicotine dependence in service (as 
opposed to post-service dependence).  


5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate each remaining claim 
for service connection in light of all 
pertinent evidence and legal authority in 
adjudicating the claims.

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West , 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



 Department of Veterans Affairs


